IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 861
                                          :
REAPPOINTMENT TO THE JUVENILE             : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                    :
COMMITTEE AND DESIGNATION OF              :
VICE-CHAIR                                :


                                       ORDER


PER CURIAM


         AND NOW, this 15th day of December, 2020, Renée D. Merion, Esquire, Chester

County, is hereby reappointed as a member of the Juvenile Court Procedural Rules

Committee for a term of three years and designated as Vice-Chair, commencing

February 1, 2021.